Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application makes reference to or appears to claim subject matter disclosed in Provisional Application No. 62/436,944 filed on 12/20/2016. The effective filing date of a claimed invention is determined on a claim-by-claim basis. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
       
Response to Arguments
This is in response to an application/remarks made filed on 11/11/2020.
Claims 1, 8, 10, 17, 22, 25, 27 and 30 has been amended.
Claims 2, 6 and 15-16 has been canceled and Claims 31-34 are newly added claims. 
The claims rejected under 35 USC 112(b) as being indefinite have been amended to overcome the rejection. Thus the rejection has been withdrawn.
In view of Applicant Argument/Remarks Made to an amended independent claims have been fully considered and upon further consideration with a prior art search, a notice of allowance is made.

Allowable Subject Matter
Claims 1, 3-5, 7-14 and 17-34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art teaches a wireless power transfer apparatus comprising of a ferrite tiles and a coils in which the magnetic coils are arranged within the magnetic elements or ferrite tiles, however, the prior art fails to teach or suggest, “the first gap and the second gap each located under the windings of the coil at a respective location that is between an inner edge of the coil and a midline of the coil, the first gap running in a first direction that is different from a second direction the second gap, the first pair of tiles arranged to cause the first 20gap to be substantially parallel with the windings of the coil under which the first gap is located, the second pair of tiles arranged to cause the second gap to substantially approximate a shape of an outer curve of the coil under which the second gap is located, the first and second gaps forming a combination of gaps that are aligned with the windings of the coil and that Page 2 of 25Application No.: 15/700,024Docket No. W171353 approximate a curvature of a shape of the coil, the combination of gaps configured 

Regarding Claim 10, the prior art teaches a wireless power transfer system comprising of a ferrite tiles and a coils in which the magnetic coils are arranged within the magnetic elements or ferrite tiles, however, the prior art fails to teach or suggest, “the inner edge aligned with the opening and located between the opening and the midline; and a ferromagnetic layer configured to provide a path for magnetic flux of the magnetic field, the ferromagnetic layer located under the coil layer and being orthogonal to a portion of the magnetic field that passes through the opening, the 10ferromagnetic layer including a non-ferromagnetic portion that is: disposed at a location within the ferromagnetic layer that is under the windings of the coil and between the midline and the inner edge of the coil; is substantially parallel with the windings under which the non-ferromagnetic portion is located; 15approximates a curvature of an outer curve of the coil under which the non-ferromagnetic portion is located; and is configured to increase a magnetic reluctance of the path of the magnetic flux through the ferromagnetic layer and reduce a peak magnetic flux density in proximity to the coil.”

Regarding Claim 22, the prior art teaches a method of a wireless power transfer system comprising of a ferrite tiles and a coils in which the magnetic coils are arranged within the magnetic elements or ferrite tiles, however, the prior art fails to teach or suggest, “a respective gap of the combination of gaps being substantially parallel to a relative direction of the windings of the coil under which the respective gap is located, at 

Regarding Claim 27, 
Claims 3-5, 7-9, 11-14, 17-21, 23-26 and 28-34 are allowable because of dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/S. T./Examiner, Art Unit 2859                                                                                                                                                                                                        

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859